DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/28/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 09/28/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2020/0411378)
	Regarding claim 16, Huang discloses a semiconductor device comprising: In re: HYUN-SEUNG SONG et al. Application No. TBD Filed: Concurrently Herewith Page 5 of 7 
	a gate electrode 117 (see fig. 2Q) on a substrate 100 and extending in a first direction (perpendicular to dash line 2-2’, fig. 1C); 
	source/drain patterns 112 spaced apart from each other, in a second direction (along the dash line 2-2’), with the gate electrode 117 interposed therebetween; 
	a gate contact 174 (fig. 2Q) electrically connected to the gate electrode 117; and 
	an active contact 142a&172 electrically connected to at least one of the source/drain patterns 112, wherein the active contact 142a&172 comprises a lower 
	wherein the lower contact pattern 142a comprises a first end portion (left end portion proximal to left sidewall of pattern 142a) proximal to the gate contact 174 and a second end portion (right end portion) distal from the gate contact 174, and 
	wherein the upper contact pattern 172 is on the second end portion and is absent from the first end portion. 

	Regarding claim 17, Huang discloses the semiconductor device of claim 16, wherein a horizontal plane defined by the first direction and the second direction includes both a portion of the upper contact pattern and a portion of the gate contact.  See figs. 1-2.

7.	Claims 1, 7-9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 11,195,951)
	Regarding claim 1, Yu discloses a semiconductor device comprising: 
	a gate electrode 260 or 264 (see figs. 2, figs. 7A/7B) on a substrate 202 and extending in a first direction (Y-direction, fig. 2); 
	source/drain patterns 250 (fig. 10B) spaced apart from each other, in a second direction (X-direction), with the gate electrode 264 interposed therebetween; 
	a gate contact 290 (figs. 10A/B) electrically connected to the gate electrode 264; and 

		a lower contact pattern 280 electrically connected to the at least one of the source/drain patterns 250, the lower contact pattern 280 having a first width in the first direction (Y-direction, see fig. 10A); and 
		an upper contact pattern 290 electrically connected to a top surface of the lower contact pattern 280, the upper contact pattern 290 having a second width in the first direction that is smaller than the first width, and 
	wherein the upper contact pattern 290 and the gate contact 290 horizontally overlap each other.  

	Regarding claim 7, Yu discloses the semiconductor device of claim 1, wherein the upper contact pattern 290 comprises a first side surface and a second side surface that are respectively inclined at first and second angles with respect to the top surface of the lower contact pattern, and wherein the first and second angles are acute and obtuse, respectively.  See fig. 10A/B.

	Regarding claim 8, Yu discloses the semiconductor device of claim 7, wherein the first side surface is aligned with a side surface of the lower contact pattern.  See fig. 10A/B.

	Regarding claim 9, Yu discloses the semiconductor device of claim 1, wherein the upper contact pattern 290 comprises a first side surface and a second side surface 

	Regarding claim 13, Yu discloses the semiconductor device of claim 1, wherein the lower contact pattern 280 (see middle lower contact pattern 280 in fig. 10B) comprises: 
	a first end portion (left end portion adjacent to the left gate 264) that is adjacent to the (left) gate contact 290; and 
	a second end portion (right end portion adjacent to the right gate 264) that is distal from the (left) gate contact 290, and wherein the upper contact pattern is on the second end portion and is absent from the first end portion.  

	Regarding claim 14, Yu discloses the semiconductor device of claim 1, wherein the gate contact 290 is between ones of the source/drain patterns 250 that are adjacent to each other in the second direction.  See figs. 10A/B.

	Regarding claim 16, Yu discloses a semiconductor device comprising: In re: HYUN-SEUNG SONG et al. Application No. TBD Filed: Concurrently Herewith Page 5 of 7 
a gate electrode 260 or 264 (see figs. 2, figs. 7A/7B) on a substrate 202 and extending in a first direction (Y-direction, fig. 2); 
	source/drain patterns 250 (fig. 10B) spaced apart from each other, in a second direction (X-direction), with the gate electrode 264 interposed therebetween; 

	an active contact 280 &290 electrically connected to at least one of the source/drain patterns 250, wherein the active contact 280&290 comprises: 
	a lower contact pattern 280 electrically connected to the at least one of the source/drain patterns 250 and an upper contact pattern 290 electrically connected to a top surface of the lower contact pattern 280, 
	wherein the lower contact pattern 280 (see middle lower contact pattern 280 in fig. 10B) comprises a first end portion (left end portion adjacent to the left gate 264) proximal to the (left) gate contact 290 and a second end portion (right end portion adjacent to the right gate 264) distal from the (left) gate contact 290, and 
	wherein the upper contact pattern 290 is on the second end portion and is absent from the first end portion.  

	Regarding claim 17, Yu discloses the semiconductor device of claim 16, wherein a horizontal plane defined by the first direction (Y-direction) and the second direction (X-direction) includes both a portion of the upper contact pattern 290 and a portion of the gate contact 290.  See figs. 2, 10.  

Claim Rejections - 35 U.S.C. § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,195,951, hereinafter, Yu ‘951) in view of Yu et al. (US 2018/0337188, hereinafter, Yu ‘ 7188)
	Regarding claim 2, Yu ‘951 discloses the semiconductor device of claim 1, comprising all claimed limitations, except for wherein the lower contact pattern comprises a first conductive pattern and a first barrier pattern that is on side and bottom surfaces of the first conductive pattern, and wherein the first barrier pattern is absent from at least a portion of a top surface of the first conductive pattern.  

	Yu ‘7188 discloses a semiconductor device, shown in fig. 15, comprising active contact 182 & 188 comprising a lower pattern 182 and an upper contact pattern 188, wherein the lower contact pattern 182 comprises a first conductive pattern 180 and a first barrier pattern 176 and/or 178 that is on side and bottom surfaces of the first conductive pattern 180, and wherein the first barrier pattern 176/178 is absent from at least a portion of a top surface of the first conductive pattern.  See also paras. 0035-0037.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu ‘951 to further include barrier layer(s) as that/those disclosed by Yu ‘7188 into the active contact, to increase adhesion 

	Regarding claim 3, Yu ‘951 / Yu ‘7188 discloses the semiconductor device of claim 2, wherein a top surface of the first barrier pattern 176/178 is located at a level lower than a top surface of the upper contact pattern 188.  See fig. 15 of Yu ‘7188.

	Regarding claim 4, Yu ‘951 / Yu ‘7188 discloses the semiconductor device of claim 2, wherein the upper contact pattern 188 comprises a second conductive pattern 94 and a second barrier pattern 92 that is on side and bottom surfaces of the second conductive pattern, and wherein the second barrier pattern extends into a region between the second conductive pattern and the first conductive pattern.  See fig. 15 of Yu ‘7188.

	Regarding claim 5, Yu ‘951 / Yu ‘7188 discloses the semiconductor device of claim 4, wherein a thickness of the second barrier pattern is different from a thickness of the first barrier pattern.  See fig. 15 of Yu ‘7188.

	Regarding claim 6, Yu ‘951 / Yu ‘7188 discloses the semiconductor device of claim 4, wherein the second conductive pattern comprises aluminum, copper, tungsten, molybdenum, or cobalt, and wherein the first conductive pattern comprises a different one of aluminum, copper, tungsten, molybdenum, or cobalt from the second conductive pattern.  See para. 0037 of Yu ‘7188.


10.	Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,195,951, Yu ‘951)
	Regarding claims 10 and 11, Yu ‘951 discloses the semiconductor device of claim 1, comprising all claimed limitation, as discussed above, except for wherein a bottom surface of the upper contact pattern 290 being at a level lower than a top surface of the gate electrode, or wherein the top surface of the lower contact pattern is at a level lower than a bottom surface of the gate contact.  

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of adjusting the height or vertical thickness of the lower contact pattern 280.  
It would have been obvious to one of ordinary skills in the art at the time the invention was made that the lower contact pattern 280 in the Yu ‘951 invention can be modified to any particular desired height/thickness.  It has been held that a change in thickness of an element is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  

11.	Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,195,951, Yu ‘951) in view of Liaw (US 2019/0067131)
	Regarding claim 12, Yu ‘951 discloses the semiconductor device of claim 1, comprising all claimed limitations, as discussed above, except for further comprising: a 

	Liaw discloses a semiconductor device comprising an active contact Cs & Vs comprising a lower contact pattern Cs and an upper contact pattern Vs (see fig. 1B-1D) electrically connected to source/drain region S, a first via (in which conductive line M1/80A is formed) on the upper active contact pattern Vs; a second via (in which conductive line M1/80D, fig. 1D, is formed) on a gate contact Vg, wherein the first via and the second via horizontally overlap each other.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu to further include vias and interconnection line, as that/those taught by Liaw, in order to provide further accesses/controls to the device, thereby to increase the performance of the device.

	Regarding claim 18, Yu ‘951 in view of Liaw discloses the semiconductor device comprising all claimed limitations.  See the rejection of claim 12.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,195,951, Yu ‘951) in view of Liaw (US 2019/0067131), and further in view of Yu et al. (US 2018/0337188, Yu ‘7188).
	Regarding claim 19, Yu ‘951/Liaw discloses the semiconductor device of claim 16, comprising all claimed limitations, as discussed above, except for wherein the lower 

	Yu ‘7188 discloses a semiconductor device, shown in fig. 15, comprising active contact 182 & 188 comprising a lower pattern 182 and an upper contact pattern 188, wherein the lower contact pattern 182 comprises a first conductive pattern 180 and a first barrier pattern 176 and/or 178 that is on side and bottom surfaces of the first conductive pattern 180, wherein the upper contact pattern 188 comprises a second conductive pattern 94 and a second barrier pattern 92 that is on side and bottom surfaces of the second conductive pattern 94, and wherein the second barrier pattern 92 extends into a region between the second conductive pattern 94 and the first conductive pattern 180.  See also paras. 0035-0037.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu ‘951/Liaw to further include barrier layer(s) surrounding conductive patterns, as that/those disclosed by Yu ‘7188, to increase adhesion between layers and/or to prevent diffusion of metal ions form the conductive pattern(s) to the surrounding insulating material, thereby increasing the performance of the device.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,195,951, Yu ‘951) in view of Liaw (US 2019/0067131)
	Regarding claim 20, Yu ‘951 discloses a semiconductor device comprising: 
	a gate electrode 260 or 264 (see figs. 2, figs. 7A/7B) extending in a first direction (Y-direction) on an active pattern 210 on a substrate 202; 
	source/drain patterns 250 (fig. 10B) spaced apart from each other, in a second direction (X-direction), with the gate electrode 264 interposed therebetween; 
	a gate contact 290 electrically connected to the gate electrode 260/260; 
	an active contact 280 & 290 electrically connected to at least one of the source/drain patterns 250; 
	a gate insulating layer 262 (fig. 7B) between the active pattern 210 and the gate electrode 264; 
	a gate capping pattern 266 (fig. 7B) on the gate electrode 264; and 
	an interlayer insulating layer 284 on the gate capping pattern 266, 
	wherein the active contact 280 & 290 comprises: 
		a lower contact pattern 280 electrically connected to the at least one of the source/drain patterns 250, the lower contact pattern 280 having a first width in the first direction (Y-direction, see fig. 10A); and 
		an upper contact pattern 290 electrically connected to a top surface of the lower contact pattern 280, the upper contact pattern 290 having a second width in the first direction that is smaller than the first width, and 


	Yu ‘951 fails to disclose a first via on the active contact; a second via on the gate contact; and	an interconnection line electrically connected to the first via or the second via.

	Liaw discloses a semiconductor device comprising an active contact Cs & Vs comprising a lower contact pattern Cs and an upper contact pattern Vs (see fig. 1B-1D) electrically connected to source/drain region S, a first via (in which conductive line M1/80A is formed) on the upper active contact pattern Vs; a second via (in which conductive line M1/80D, fig. 1D, is formed) on a gate contact Vg, wherein the first via and the second via horizontally overlap each other.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu ‘951 to further include vias and interconnection line, as that/those taught by Liaw, in order to provide further accesses/controls to the device, thereby to increase the performance of the device.
	

Allowable Subject Matter


	a first channel pattern between the source/drain patterns, wherein the first channel pattern comprises a plurality of first channel patterns that are vertically stacked, and wherein the gate electrode surrounds top, bottom, and opposite side surfaces of each of the plurality of first channel patterns.  

Conclusion

15.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        January 24, 2022